                         Case 3:20-cr-00256-JO                      Document 5               Filed 07/23/20             Page 1 of 2




                                                UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF OREGON

        UNITED STATES OF AMERICA                                                                                  ORDER SETTING CONDITIONS
                             V.                                                                                                           0F RELEASE

        David Hazan                                                                                                Case Number: 3:20-CR-00256-JO-I


       IT IS ORDERED that the release of the defendant is subject to the following conditions:
P.n.
E      (1)
       (2)
.DJEL :;;
                 The defendant shall not commit any offense in violation of federal, state c>r local law while on release in this case.
                 The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C § 14135a.
                The defendant shall immediately advise the court through Pretrial Services or defense counsel in writing of any change in
                address and telephone number.
RA. (4)         The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.
                The defendant shall next appear as directed by U.S. District Court.

                                                              Additional Conditions of Release

       IT IS FURTHER ORDERED that the defendant be released provided that the clef?ndant:
                                                                               cielenoant:



 DE.:           Do not enter within a five-block radius of the U,S. Courthouse                fie:`:`#£J;:4`;`=;J;2:i4£;:d;';~+v:~;'`;`:,po?:a;:,3o-i;;#cha
                97204 unless on official court business.


                                                              Advice of Penalties and Sanctions
       TO TEE DEFENDANT:
              YOU ARE ADVISED OF TEE FOLLOWING PENALTIES AND SANCTIONS:
                 A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest a revocation of
       release, an order of detention, forfeiture of bond, and a prosecution for contempt of court and could result in a term of imprisorment, a fine, or both.
                 The commission of any crime while on pre-trial release may result in an additional sentence to a ten of imprisonment of not more than ten
       years, if the offense is a felony; or a ten of imprisorment of not more than one year, if the offense is a misdemeanor. This sentence shall be in addition
       to any other sentence.
                   Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to intimidate or attempt to intimidate
       a witness, victim, juror, infomiant or officer of the court, or to obstruct a crininal investigation. It is also a crime punishable by up to ten years of
       imprisonment, a $250,000 fine or both, to tamper with a winess, victim or informant, or to retaliate against a witness, victim or infomant, or to threaten
       or attempt to do so.

                 If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
       prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I)       an offense punishable by death, life imprisonment, or imprisonment for a term offifteen years or more, you shall be fined not more than
                $250.000 or imprisoned for no more than ten years, or both;
       (2)        an offense punishable by imprisorment for a term offive years or more, but less than fifteen years, you shall be fined not more than $250,000
                or imprisoned for no more than five years, or both;
       (3)        any other felony, you shall be fined not more than $250,000 or imprisoned no more than two years, or both;
       (4)        a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both;

                  A term of imprisonment imposed for failure to appear or sunender shall be in addition to the sentence for any other offense.   In addition, a
       failure to appear may result in the forfeiture of any bond posted.
                   Case 3:20-cr-00256-JO                      Document 5              Filed 07/23/20              Page 2 of 2



                                                           Ackno\v]edgment of Defendant

           I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                              Phoen..X, A2. 85015
                                                                                                              City, State & Zip


Special Needs Finding:
Based upon the above conditions, including the conditions relating to:
I        Alcohol detection
I        Drug detection
I        Computer monitoring
The Court is reasonably assured the defendant will appear as directed and not pose a danger to the community or any other person.

Directions to the United States Marshal
E3I        The defendant is ORDERED released after processing.
I        The defendant is ORDERED temporarily released.
I        The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk, Pretrial Services or
          judicial officer that the defendant has posted bond and/or complied with all other conditions for release including space
           availability at a community corrections center oT residential treatment facility. If still in custody, the defendant shall be

             i/ •3=3,,3cr),C,
          produced before the duty Magistrate Judge on                                                   at




                                                                                                     .\
                                                                                                    Signature of Judicial Officer
                                                                                                   ``` `' John V. Acosta

                                                                                                       U.S. Magistrate Judge

                                                                                                Name and Title of Judicial Offlcer




cc:       Defendant
          US Attorney
          US Marshal
          Pretrial Services




 2
